Opinion by
Henderson, J.,
The appellant was indicted with Tony Vigliotti and convicted of selling liquor without license. In her appeal the same questions are raised which were considered in the case of Com. v. Tony Vigliotti, 75 Pa. Superior Ct. 366. In the latter case all of the questions discussed were disposed of adversely to the contentions of the appellant. For the reasons there stated, the present appeal is dismissed and the judg*382ment affirmed, and the record remitted to the court below. And it is ordered that the defendant appear in that court at such time as she may be there called and that she be by that court committed until she has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.